DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the RCE filed 01/07/2021. 
Claims 1, 10, 14, and 16 were amended 01/07/2021. 
Claims 1-19 and 21 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-19 and 21 are drawn to a system, a method, and a non-transitory storage media which are statutory categories of invention (Step 1: YES). 
Independent claim 1, 10, and 14 recite receiving prescription data of a patient for corrective lenses input from a user or imported; receiving information relative to a lifestyle of a patient; receiving image data associated with a face of the patient; determining lens attributes for the patient based upon the prescription data of the patient, the lens attributes being physical features of the lens; determining facial attributes from the image data of the patient; determining a first subset of frames of plurality of frames based on the determined lens attributes, determining a second subset of frames of the plurality of frames based on the determined facial attributes, the second subset of frames having frame dimensions satisfying ranges corresponding to measurements of the facial attributes, determining a third subset of frames of the plurality of frames based on the information relative to the lifestyle of the patient, determining at least one frame recommendation for the patient based upon the first subset of frames, the second subset of frames, and the third subset of frames, and outputting the at least one frame recommendation for the patient to a display.
Independent claim 16 recites receiving prescription data of a patient for corrective lenses input from a user or imported, receiving statistical data associated with one or more of, a height, and a weight of the patient, receiving image data associated with a face of the patient, determining lens attributes for the patient based upon the prescription data of the patient, the lens attributes being physical features of the lens, determining facial attributes from the image data of the patient determining a first subset of frames of a plurality of frames based on the determined facial attributes, the second subset of frames having frame dimensions satisfying ranges corresponding to measurements of the facial attributes, determining a third subset of frames of the plurality of frames based on the statistical data, and determining at least one frame recommendation for the patient based upon the first subset of frames, the second subset of frames, and the third subset of frames, and outputting the at least one frame recommendation 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing personal behavior as the system determines facial attributes of a patient and prescription data from a provider. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements “a system”, “processor”, “computer-readable storage media”, “camera”, “image scanner”, “system”, and “display” are additional elements that are recited at a high level of generality (e.g., that the receiving and determining is merely performed by software instructions are executed to perform the claimed limitations). Further the limitations in claims 7, 11, 15, 21 of a three-dimensional printer and an integrated fabrication device are recited generically in the specification (para [0023]). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, Figure 3, and 
Paragraph 6, where “[0006] As an example, m one embodiment, the disclosed system includes a processor for executing computer-executable instructions and a computer-readable storage media for storing the computer-executable instructions. These instructions when executed by the processor enable the system to perform features including receiving prescription data of a patient for corrective lenses; receiving image data associated with the face of the patient; determining lens attributes for the patient based upon the prescription data of the patient; determining facial attributes from the image data of the patient; and determining at least one :frame recommendation for the patient based upon the lens attributes and the facial attributes of the patient.”
Paragraph 16, where “[0016] In one embodiment, the frame and lens optimization system 100 comprises components including one or more processors 101, a computer-readable storage media 102, an input/output interface 103, and a network interface 104. Each of the components of the frame and lens optimization system 100 communicates via a systems bus l 05 that transfers data between the components.”
Paragraph 18, where “[0018] The I/O interface 103 also comprises an output interface for outputting information to one or more device or component associated with the frame and lens optimization system 100. For example, the l/O interface 103 may output data or other information to a display device for displaying information to a user, another system, and/or to a printer for printing a recommended frame.”
Paragraph 23, where “[0023] In some embodiments, the frame and lens optimization system 100 may also be specially configured to include one or more optional components 106 including but not  limited to, one or more digital cameras, a facial scanner, and/or a three-dimensional 3D printer. The one or more optional components 106 may be integrated within the frame and lens optimization system 100 or coupled to the frame and lens optimization system 100.”
Paragraph 26, where “[0026] The facial contour image module 212 may include computer executable instructions for controlling one or more imaging devices such as, but not limited to, one or more cameras, scanners, or any other type of imaging device for capturing image data associated with the face of the patient and determining the facial attributes of a patient For example, in one embodiment, the facial contour image module 212 may include instructions for capturing at least one frontal view and at least one lateral view image 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-9, 11-13, 15, 17-19 and 21 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Response to Arguments
The arguments filed 01/07/2021 have been fully considered. 
Regarding the arguments pertaining to the 112(b) rejection, these arguments are persuasive. The claims have been amended to overcome the 112(b) rejection and it is withdrawn.
Regarding the arguments pertaining to the 103 rejection, these arguments are persuasive. A new prior art search was done and the closest prior art found was that of Webber (US 2010/0281021 A1), however Webber failed to teach the amendment of “the second subset of frames having frame dimensions satisfying ranges corresponding to measurements of the 
Regarding the arguments pertaining to the 101 rejection, these arguments are not persuasive. Applicant argues that the claimed invention does not fit into “Certain Methods of Organizing Human Activity”. Examiner respectfully disagrees and points to the specification paragraph 0004 in which the prescription data in the claimed invention is provided by the doctor in order for the system to output a recommendation to a patient. Applicant further argues that the claimed invention is drawn to a practical application and the additional elements amount to significantly more than the judicial exception. Examiner respectfully disagrees as the generic system is used merely as a tool as shown in the specification. The functions argued are representative of the abstract idea. The claims here are not directed to a specific improvement to computer functionality that amount to a practical application. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. 
Further, not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. (See, e.g., Alice, 134). It is well-settled that mere recitation of concrete, tangible components that are generic is insufficient to confer patent eligibility to an otherwise abstract idea. In order to amount to an inventive concept, the components must involve more than performance of “’well-understood, routine, conventional activities’ previously known to the industry.” (Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)). The originally filed specification was investigated and found to support this conclusion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.S./Examiner, Art Unit 3626                

/ROBERT A SOREY/Primary Examiner, Art Unit 3626